Citation Nr: 1312619	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) in the United States Army from February 1970 to February 1973 and from November 1990 to July 1991.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for a low back disorder, which previously had been denied in April 1982.  The Veteran timely appealed the denial, and the Board reopened his claim in a November 2011 decision because there was the required new and material evidence since the prior final and binding denial of this claim in April 1982.  But rather than immediately readjudicating this claim on its underlying merits, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.  The Board again remanded the claim in September 2012.  The additional development of this claim especially included obtaining verification of the Veteran's periods of ACDUTRA and INACDUTRA service, as well as service treatment records (STRs) from those periods of service, and obtaining medical nexus opinions concerning the etiology of his low back disability, particularly in terms of the likelihood it is related or attributable to his military service or dates back to his service or, if pre-existing his service, was chronically aggravated by it beyond the disorder's natural progression.  This additional development since has been completed, and the claim is again before the Board for further appellate consideration.


FINDING OF FACT

The preponderance of the evidence weighs against finding that the Veteran has a low back disorder that incepted during his active military service or that is otherwise related or attributable to his service or that was permanently exacerbated by his service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Gonzales, 218 F.3d at 1380-81.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, so including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  Reasonable doubt concerning any matter material to the determination is resolved in his favor.  38 C.F.R. § 3.102 (2012).

Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial decision on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) observed that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  So compliance with the first Quartuccio element requires notice of all five of these elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess, at 486.

But a VCAA notice error is not presumptively prejudicial, rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, a VCAA notice letter sent in November 2006 informed the Veteran as to each element of notice as set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding a claim of entitlement to service connection.  The notice indicated the joint obligation between VA and him to obtain pertinent evidence and information, and that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  Moreover, the letter provided information regarding the "downstream" disability rating and effective date elements of a pending claim for service connection.  The notice was sent prior to the initial adjudication of his claim in February 2007, so in the preferred sequence.  The duty to notify therefore has been satisfied.

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes assistance in obtaining STRs and other pertinent medical records, as well as the provision of an examination when necessary to make a decision on the claim.  Id.

The Board concludes the duty to assist in the development of this claim has been satisfied to the extent possible.  Post-service medical records and some of the Veteran's STRs have been obtained and associated with the claims file for consideration in this appeal.  Not all of his STRs have been located.  When VA is unable to locate Federal records and concludes that continuing to attempt to locate them would be futile, it is required to make a formal finding of such unavailability and to notify the Veteran of the records that have not been found, the efforts made to obtain them, and what types of evidence he could submit to substantiate his claim.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  To this end, the RO has notified him and made a formal finding on the unavailability of these additional STRs; a memorandum confirming this has been placed in his claims file.  He did not respond to the October 2012 notice.  Aside from additional STRs, he has not identified any other outstanding records that he wanted VA to obtain or that he believed were relevant to this claim that have not been obtained.  As such, the Board finds that sufficient efforts to obtain his records have been made and that an additional remand to obtain such records would serve no useful or meaningful purpose.  It is difficult to discern what additional guidance VA could provide him regarding what further evidence he should submit to substantiate his claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not result in any significant benefit to the Veteran).

As another means of further developing his claim, he was provided a VA compensation examination in February 2011, and the examination report was added to in June and November 2012 with supplemental information and opinion.  The addenda were requested pursuant to the Board's November 2011 and September 2012 remand directives.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).  

With the benefit of these addenda, the Board finds these examination reports adequate for adjudicatory purposes, as the Veteran's health records were reviewed, a full history taken by the examiner, including as personally recounted by the Veteran, appropriate diagnostic testing and evaluation performed, and since the VA examiners' opinions are supported by explanatory rationale.  The Board therefore is satisfied there has been compliance with its November 2011 and September 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As instructed, the RO/AMC verified the Veteran's periods of ACDUTRA and INACDUTRA, obtained the necessary supplemental medical opinions, and attempted to obtain the additional STRs.  All of these directives were completed, to the extent possible.

Accordingly, the Board will address the merits of the Veteran's claim.

Relevant Statutes, Regulations and Cases

Direct service connection is granted for disability directly resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain diseases are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within a year after separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if they are available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Active military service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the Veteran was disabled from disease or injury and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled from injury - though not disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Presumptive service connection, however, does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.


INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTRA.  Id.

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - the 
so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339.  


Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

So medical evidence is generally, though not always, required to associate the claimed condition with service or a service-connected disability.
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, medical and lay, and the evaluation of its competency and credibility to, in turn, determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1 (1999).

Turning now to the relevant facts of this particular case.

Upon entrance and separation from his first period of AD service, the Veteran did not complain of previous back troubles, and his spine was clinically evaluated as normal.  See Reports of Medical History and Examination dated July 7, 1969; November 28, 1972.  An "individual sick slip" for a back injury is the only available STR documenting any sort of issue with his back during this first period of service.  See Sick slip dated July 14, 1972.  In September 1972, a note was made that his medical records had been lost and that a temporary record resultantly made.  
See STR dated September 28, 1972.

During a July 1996 medical examination, he indicated he did not have recurrent back pain, and his spine was clinically evaluated as normal.  See Reports of Medical History and Examination dated July 16, 1996.

A letter from Dr. M.C. indicates the Veteran was unable to perform the Army's Physical Fitness Test because of a herniated lumbar disk.  He further indicated the pain had begun in March 1998.  See Dr. M.C.'s statement, dated April 29, 1998.

The Veteran was referred to a neurological surgeon by his private physician, Dr. M.C., to evaluate the back pain.  The Veteran informed the physician he was referred to that he had episodes of low back pain that had been bothering him since service.  He described a recurrence of low back pain in December 2002 after lifting trailer ramps weighing about 65 to 70 pounds.  An MRI revealed mild degenerative disk disease and probably facet strain, but no neurologic deficit.  See Dr. G.D.B., dated June 23, 2003.

At a primary care initial evaluation, the Veteran complained of low back pain, which he said he had had for "many years."  See  VA treatment record dated August 4, 2006.

In a December 2006 entry, Dr. M.C. noted that he had treated the Veteran since July 1990.  He said that he had first treated lumbar pain in April 1997, which was determined to be a herniated disk and other spinal abnormalities via MRI in March 1998.  He further noted that the Veteran had indicated he had injured his lumbar area in 1972 and that he had had pain in that area ever since.  He finally noted that he thinks the Veteran has had lumbar problems since 1972.  See Dr. M.C. dated December 21, 2006.

In June 2007, the Veteran attended a pain consultation for his low back.  He indicated that he had had the pain since 1972, which remains constant at a level of 8 to 10 on a scale of 1-10.  Myofascial pain syndrome, axiomechanical lower back pain, and spinal enthesopathy were diagnosed.  See VA treatment record dated June 28, 2007.

During the February 2011 VA examination, the Veteran told the examiner that he had injured his back in 1972 in service when he was carrying a heavy box up some stairs.  He said he went to sick call and was given some oral medication.  He was not put on profile, given therapy, or referred to a specialist.  He also described involvement in a motor vehicle accident (MVA) after AD that killed his mother.  He added that he had received treatment for low back pain in 1974 and 1975 but that he did not remember the physician's name.  In 1994 or 1995, he slipped and fell, reinjuring his low back.  The VA examiner reviewed the Veteran's records, noting that he had made no complaints of back pain in service, and that his medical examinations and records did not document any problems with his back in service, until he was deactivated in 1999 due to an acute herniated disk.  After service, he had worked in a warehouse (loading and unloading), in maintenance, as a car washer and detailer, and an offbearer (stacking automobile batteries on a rack).

X-rays taken in July 2010 showed mild degenerative spondylosis, and a February 2011 MRI revealed multi-level spondylitic changes.  The VA examiner diagnosed mild degenerative joint and disk disease of the lumbar spine.  

Regarding etiology, this VA examiner did not think that the current diagnosis was related to the injury in service.  She noted the lack of records showing the Veteran had attended sick call or received ongoing treatment for the injury in July 1972, and that he did not complain of back pain during his separation examination in 1972 or during his reserves activation examination in 1996.  She noted that Dr. M.C. had documented the onset of the herniated disk as in March 1998, and that Dr. G.D.B. had identified a low back injury in 2002 from lifting ramps.  She noted the Veteran's employment for over 20 years was loading and unloading.  She therefore concluded his low back disability is more likely related to his 
post-military occupations.  See VA examination report dated February 24, 2011.

A June 2012 addendum expanded on the February 2011 VA examination report, and it was authored by the same examiner.  The examiner again noted that the entrance and separation examinations from the first period of AD service were negative for back-related complaints.  She noted the sick slip from 1972, and that there were no other records indicating a back injury, despite the Veteran indicating he was seen several times.  She also again noted his MVA and opined that likely his back was injured in that incident, although there were not any records from that accident to review.  She additionally noted the Veteran's slip-and-fall accident in 1994 or 1995, but additionally indicating there were no records in the file from that incident either.  She again pointed out, however, that the Reserves activation examination report from July 1996 contained no indication of low back pain or a low back injury.  The first documented low back complaint was in April 1998, when Dr. M.C. diagnosed the herniated disk.  She noted that Dr. G.D.B. commented that the Veteran had worked at a battery plant handling lead plates for batteries.  She noted that the Veteran's first complaint to VA was in August 2006.  She again noted Dr. M.C., whose December 2006 letter indicated the Veteran was a patient of his since 1990 but that he did not complain about his low back until 1997.

This commenting VA examiner summarized by noting the scant objective evidence that the Veteran had back problems since 1972.  She also indicated that he had other back injuries since 1972, including a MVA, slip-and-fall accident, and an injury due to lifting.  She said that multi-level degenerative disk disease with spondylolisthesis is not a condition that is consistent with a traumatic injury.  Rather, it is due to aging and occupational work stresses.  She also noted there was no record or allegation that the Veteran had another injury during his second period of AD that would have caused his current back problem or aggravated the previous injury.  She noted that Dr. M.C., who had treated the Veteran before and after his second period of AD, had provided the Veteran's history, and he did not complain of low back problems until 1997.  Thus, she did not believe the Veteran's second period of AD caused or aggravated an injury, and that his disability was instead due to aging and occupational work stresses.  See VA examination addendum dated June 14, 2012.

A second addendum was obtained in November 2012.  Again, this same VA examiner provided the addendum, and she repeated the points she made above.  She added that, in her opinion, the Veteran's original 1972 back injury was not significant, and was transient and temporary, because there is no objective evidence that it continued to give him problems or that he complained about it.  She again opined that there was no objective evidence of an injury that occurred or was aggravated in AD or during ACDUTRA or INACDUTRA.  She reiterated there had been additional injuries to the Veteran's low back since service.  See VA examination addendum dated November 2, 2012.

Based on this collective body of evidence, service connection is not warranted for the Veteran's low back disability since it has been sufficiently disassociated from his active military service, including from the injury he initially sustained in 1972.

As a preliminary consideration to discussion of the merits of this case, the Board recounts that some of his STRs were not located, including STRs from his second period of AD service, and some of his STRs from his periods of ACDUTRA and INACDUTRA.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the Veteran, VA has a heightened obligation to explain findings and conclusions and to consider carefully the 
benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  See also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  See, too, Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that this heightened duty in developing facts pertaining to a claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative records).  However, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by suggesting a correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406, and O'Hare, 1 Vet. App. at 367).  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46   (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).


As explained, the first element of showing entitlement to service connection is establishing the Veteran has the claimed disability or, at the very least, showing he has had the claimed disability at some point since the filing of his claim, even if it since has resolved.  The Veteran has been diagnosed with degenerative joint and disk disease of his lumbar spine, so there is no disputing he has low back disability.

The second element requires incurrence or aggravation of a relevant disease or an injury.  He has testified to injuring his low back during his first period of AD service, and he has provided an individual sick slip, signed by his unit commander, dated in July 1972, confirming he sustained a low back injury.  The medical officer's section of the slip was not completed and does not set forth how the injury was treated.  The Veteran indicated to the February 2011 VA examiner that he was given pain medication, but not put on profile or referred to therapy or a specialist.  He has not, however, described the type or severity of the injury he sustained.  Nevertheless, he is competent to testify regarding his first-hand experiences, so concerning that injury in service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  The Board thus accepts that he had some type of low back injury during his first period of service.

But there still has to be attribution of his current low back disability (namely, the degenerative joint and disc disease of his lumbar spine) to that injury in service, as opposed to, as examples, the additional injuries and events that have occurred during the many years since the conclusion of his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

This final element of showing his entitlement to service connection requires a nexus, or relationship, between his current disability and the injury or disease incurred in service.  And, unfortunately, the preponderance of the evidence of record weighs against such a relationship.  The VA examiner - who visited this issue three times to address the Veteran's first period of AD, his second period, as well as his periods of ACDUTRA and INACDUTRA - repeatedly determined that the initial July 1972 injury was not seemingly serious enough to have resulted in the current disability, surmising this as there was no evidence that it continued to bother the Veteran or that he received ongoing evaluation or treatment for it.  And while, as mentioned, this alone is not altogether determinative of the gravity of that initial injury in service, it does tend to refute the notion that it was severe or severely debilitating and, instead, support the contrary notion that that initial injury did not result in chronic residual disability as the Veteran is alleging.  Based on her review of the file, this commenting VA examiner concluded that initial injury likely was insignificant in the complete scheme of things, describing it has merely transient and temporary (i.e., acute and transitory).  She noted the Veteran had provided her with a medical history also identifying three other incidents outside of his service involving additional injuries to his low back, in a motor vehicle accident in which his mother was killed, a slip-and-fall accident at work, and a lifting accident at his home.  She also noted that his diagnosis is not a condition that is consistent with a traumatic injury of the type he had sustained in service, and that it is more likely due to his simple aging and post-military occupations, which had required lifting for over twenty years.  Finally, because she did not believe the 1972 injury had any chronic residuals (sequelae), she opined that there was no evidence of any other injury in service, or during ACDUTRA or INACDUTRA, which would have caused or aggravated any pre-existing low back disability.  She therefore completely disassociated the Veteran's current low back disability entirely from his active military service, regardless of whether he was on AD, ACDUTRA or INACDUTRA.

The Board finds this opinion probative of these determinative issues of causation and aggravation, as the VA examiner reviewed the Veteran's medical records, elicited a medical history, performed required diagnostic testing and evaluation, and rendered carefully explained opinions as to why she did not think a relationship between the Veteran's disability and service is likely in this particular instance.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion).

The Board realizes the Veteran has testified that he was seen a few times during his first period of AD regarding his 1972 low back injury, and his allegation that he has continued to have low back pain ever since that incident in 1972.  As already alluded to, he is competent to attest to his first-hand experiences, and the Board realizes that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records, especially given the claimed absence of at least some of his STRs.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  But consider also that, for non-combat Veterans providing non-medical related lay testimony regarding an event in service, or where the event in question is not alleged to have occurred in combat, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

There is however the report of his military separation examination that was provided in anticipation of him concluding that first period of service, which was performed in November 1972, so just some four months after his July 1972 low back injury.  And, notably, during that examination he responded "no" to the question of whether he then had, or ever had had recurrent back pain.  He then signed the report of medical history, certifying that it was "true and complete to the best of [his] knowledge," and the form was then signed by a medical officer of the United States Army.  Clinical testing at that time also indicated normal findings regarding his spine.  His "PULHES" lower and upper extremities profile segments, of which the entire spine is contained, indicated that he was then in a high state of physical fitness.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  These exact same responses and results were seen in his report of medical history and examination in July 1996.  And, indeed, this is consistent with the VA compensation examiner's observation that the Veteran's initial complaint of low back pain, post service, was not until more recently - in 1997.


These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining his then state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S:  AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Further, although there is no "treating physician rule" that requires the Board to give additional evidentiary weight to the opinion of a physician that has treated the Veteran, the Board notes that his treating physician, Dr. M.C., indicated that the Veteran had been his patient since 1990, yet he did not complain about his low back until 1997.  Given the evidence contradicting the Veteran's assertions that he experienced painful low back symptoms since service, the Board does not find his allegations of continuity of symptomatology since service to be credible.  Rucker v. Brown, 10 Vet. App. 67 (1997) (when determining whether lay evidence is satisfactory, the Board may consider its consistency with other evidence submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59 (contemporary evidence has greater probative value than history as reported by the claimant long after the fact).

Degenerative disk disease (DDD) is not among the diseases or conditions listed as a "chronic disease" under 38 C.F.R. § 3.309(a), so it cannot be service connected based on evidence of continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative joint disease (DJD), i.e., arthritis, is on this list of chronic conditions per se identified in 38 C.F.R. § 3.309(a), and the Veteran's assertions of continuity of symptoms since the 1972 injury formed the basis of Dr. M.C.'s opinion that the current lumbar spine problems can be traced back to that injury.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Because the Board is finding the Veteran's testimony regarding continuous symptoms since service not credible, the Board also does not find Dr. M.C.'s opinion resulting therefrom to be probative inasmuch as it is predicated on an inaccurate factual premise.  So the probative value of the opinion is undermined.  A medical opinion based on an inaccurate factual premise has no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Accordingly, after carefully reviewing all the evidence on file, the Board finds no probative evidence favorable to the Veteran that outweighs the probative evidence against the claim.  The preponderance of the evidence, then, is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply and the claim consequently must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claim of entitlement to service connection for a low back disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


